Mr. Chief Justice Alvey
delivered the opinion of the Court:
We perceive nothing in this case, of which the defendant can justly complain. The case, so far. as his defense was concerned, was fully and fairly put to the jury; and if there was error committed, it was in not restricting the jury to finding the simple fact as to whether the admission or acknowledgment of the debt had been made to, the agent Weide, in the terms sworn to by that witness.
The acknowledgment of the debt, according to the testimony of the witness Weide, was of a nature, clearly, to take the case out of the operation of the statute of limitations.
It was a distinct and unequivocal acknowledgment by the debtor, of the debt as a still’ subsisting personal obligation, from which an implied promise would arise. This, according to all the authorities, is all that is required to remove the bar of the statute, in the case of a simple contract debt, as in the present case. “The legal effect of an acknowledgment of a debt barred by the statute of limitations,” says a late distinguished Vice-Chancellor of England, *302“is that of a promise to pay the old debt, and for this purpose the old debt is a consideration in law. In that sense, and for that purpose, the old debt may be said to be revived. It is revived as a consideration for a new promise. But the new promise, and not the old debt, is the measure of the creditor’s right. If a debtor simply acknowledges an old debt, the law implies from that simple acknowledgment a promise to pay it; for which promise the old debt is a sufficient consideration. But if the debtor promises to pay the old debt when he is able, or by installments, or in two years, or out of a particular fund, the creditor can claim nothing more than the promise gives him.” Philips v. Philips, 3 Hare, 281, 299. And to the same effect are decisions of the Supreme Court of the United States, in cases taken up to that court from decisions made by courts of this District. In the case of Wetzell v. Bussard, 11 Wheat., 309, 325, the court, speaking by Mr. Chief Justice Marshall, said: “An acknowledgment which will revive the original cause of action, must be unqualified and unconditional. It must show positively that the debt is due in whole or in part. If it be connected with circumstances which in any manner affect the claim, or if it be conditional, - it may amount to a new assumpsit for which the old debt is a sufficient consideration; or if it be construed to revive the original debt, that revival is conditional, and the performance of the condition, or a readiness to perform it, must be shown.” These principles are fully stated and approved in the recent case of Shepherd v. Thompson, taken up from this District, and reported in 122 U. S., 231, where there is a full and careful review of the cases upon this subject. The leading case in the same court, of Bell v. Morrison, 1 Pet., 351, also lays down fully the same doctrine.
There was no condition or qualification coupled with the acknowledgment proved in this case. The defendant when reminded that he owed the debt, replied that he did, or, as repeated in another place, when the witness said to him, “you know you owe it,” he simply replied, “/ do that'.' *303That is to say, that he did owe the debt. Nothing could have been more unqualified than such acknowledgment. His refusal to break up the debt and to execute three different notes for it, was in no sense a qualification of the acknowledgment of the debt. Such refusal to execute new notes was founded, doubtless, upon good and independent reasons. He may not have wanted his notes to go into circulation, and to get into the hands of different persons; and instead of one person to have three to deal with as creditors. His unwillingness to divide the debt and execute new notes therefor, in no manner indicated a purpose or intention to repudiate the debt. The court, therefore, was entirely correct in refusing to direct the jury to render a verdict for the defendant. The prayer of the defendant for such an instruction, necessarily admitted the truth of every fact, and all rational conclusions therefrom, that tended to support the right of the plaintiffs to recover; and upon such concession, clearly, the instruction was properly denied.
With respect to the instruction that was given to the jury by the court, it would, perhaps, have been more strictly correct, to have simply instructed that if the jury believed the witness Weide, and that the defendant had made the acknowledgment of the debt in the terms testified to by the witness, such acknowledgment was legally sufficient to remove the bar of the statute. But, while this was not the form in which the instruction was given, the instruction was substantially correct, and was really more favorable to the defendant than he had any right to ask. He had, therefore, no just cause of complaint. The jury were directed that if they believed that the defendant made to the witness Weide, knowing him to be the agent of the plaintiff, “ an unequivocal and unqualified admission that he then owed the debt; that it was then due,and unpaid; and if he said nothing which indicated an unwillingness to pay, or an intention or determination not to pay, then the case was not barred by the statute, and the plaintiffs were entitled to recover.”
To find the verdict for the plaintiffs, in accordance with *304this instruction, the jury had, of necessity,, to give credence to the testimony of the witness Weide, and to allow to the language employed by him, in proving the admission of the defendant, its natural meaning and import, such as the court would have placed upon it, if the instructions had been given in the form that we have indicated as proper. The instruction as given, therefore, was in no way prejudicial to the defendant, and affords him no ground of complaint. We shall therefore affirm the judgment, with costs.

Judgment affirmed.